Citation Nr: 0722022	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-40 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Basic eligibility for VA death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 1, 1975 to June 
30, 1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a letter denial rendered in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, in which basic eligibility for nonservice 
connected pension benefits was administratively denied.

The veteran testified before the undersigned Veterans Law 
Judge in November 2006.  A transcript of the hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Evidence was received at the Board following the veteran's 
hearing before the undersigned Veteran's Law Judge.  The 
veteran did not provide waiver of review by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304.

Moreover, the regulations stipulate that a veteran may be 
eligible for non-service connected pension if he served on 
active service less than 90 days during a period of war and 
was discharged or released from service for a disability 
adjudged service-connected without presumptive provisions of 
law, or at time of discharge had such a service-connected 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for medical 
disability. See 38 C.F.R. § 3.3(a)(3).

The veteran testified before the undersigned Veterans Law 
Judge that he was discharged early from service in the U.S. 
Marine Corps because he had a severe skin condition on his 
face.  Subsequent to the hearing, the veteran submitted a 
statement from his brother, who attested that the veteran 
manifested a skin problem immediately after he returned from 
active service, and that he has manifested the same condition 
ever since.

Service personnel records show that the veteran was 
discharged prior to the completion of his training for "good 
and sufficient reason", but are no more illuminating as to 
the precise circumstances of the veteran's discharge.  
Service medical records are incomplete, absent reports of 
medical examination at entrance to or discharge from active 
service.

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's entire service 
medical and service personnel record, to 
include records of any and all 
administrative actions.  Take all 
appropriate actions to reconstruct the 
records if it is determined they are 
missing including, but not limited to, 
requesting information concerning the 
specific reason for the veteran's 
discharge.  Perform all follow-up 
indicated.  Document negative responses.

2. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for basic eligibility to 
nonservice connected pension, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand. If any decision 
remains adverse to the veteran, issue a 
Supplemental Statement of the Case and 
afford a reasonable period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



